     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       HECTOR OROZCO,                                 No. 2:19-cv-2296 KJM DB P
12                       Petitioner,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14       WILLIAM SULLIVAN,1
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. Petitioner challenges a disciplinary conviction that

19   resulted in a loss of 180 days of custody credits. For the reasons set forth below, this court will

20   recommend the petition be denied.

21                                            BACKGROUND

22           In September 2007, petitioner was convicted of carjacking, eluding a pursuing officer, and

23   possessing a firearm as a felon. (ECF No. 19-1.) Petitioner was sentenced to a determinate term

24   of 34 years, 4 months. (Id.) He is currently incarcerated at the California Correctional

25   Institution.

26   1
      After he filed his habeas petition, petitioner was transferred to the California Correctional
27   Institution (“CCI”). Accordingly, CCI warden William Sullivan is substituted for the prior
     respondent, Joseph Covello, the warden of Mule Creek State Prison. See Rule 2(a), Rules
28   Gov’ing § 2254 Cases; Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992).
                                                        1
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 2 of 11

 1          In March 2018, petitioner was convicted of a prison disciplinary violation for possession

 2   of a controlled substance for the purpose of distribution. (ECF No. 1 at 56-64.) That conviction

 3   resulted in a loss of 180 days of custody credits. Petitioner sought habeas corpus relief from this

 4   conviction and sentence in the Amador County Superior Court, California Court of Appeal, and

 5   California Supreme Court. (See ECF Nos. 19-2, 19-3, 19-4, and 19-6.) On November 8, 2019,

 6   he filed the present federal habeas corpus petition. In each petition, petitioner has alleged that the

 7   prison disciplinary conviction is not supported by sufficient evidence, in violation of his due

 8   process rights.

 9          Respondent filed an answer and copies of filings from the state habeas proceedings.

10   (ECF. No. 19.) Petitioner filed a reply. (ECF No. 20.)

11          STANDARDS OF REVIEW APPLICABLE TO HABEAS CORPUS CLAIMS

12          An application for a writ of habeas corpus by a person in custody under a judgment of a

13   state court can be granted only for violations of the Constitution or laws of the United States. 28

14   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

15   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

16   U.S. 62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).

17          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

18   corpus relief:

19              An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be granted
20              with respect to any claim that was adjudicated on the merits in State court
                proceedings unless the adjudication of the claim –
21
                       (1) resulted in a decision that was contrary to, or involved an
22                     unreasonable application of, clearly established Federal law, as
                       determined by the Supreme Court of the United States; or
23
                       (2) resulted in a decision that was based on an unreasonable
24                     determination of the facts in light of the evidence presented in the
                       State court proceeding.
25

26          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of
27   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

28   Greene v. Fisher, 565 U.S. 34, 37 (2011); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011)
                                                         2
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 3 of 11

 1   (citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). Circuit court precedent “‘may be

 2   persuasive in determining what law is clearly established and whether a state court applied that

 3   law unreasonably.’” Stanley, 633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th

 4   Cir. 2010)). However, circuit precedent may not be “used to refine or sharpen a general principle

 5   of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

 6   announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 567 U.S.

 7   37 (2012)). Nor may it be used to “determine whether a particular rule of law is so widely

 8   accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be

 9   accepted as correct.” Id. at 1451. Further, where courts of appeals have diverged in their

10   treatment of an issue, it cannot be said that there is “clearly established Federal law” governing

11   that issue. Carey v. Musladin, 549 U.S. 70, 76-77 (2006).

12          A state court decision is “contrary to” clearly established federal law if it applies a rule

13   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

14   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003)

15   (quoting Williams, 529 U.S. at 405-06). “Under the ‘unreasonable application’ clause of §

16   2254(d)(1), a federal habeas court may grant the writ if the state court identifies the correct

17   governing legal principle from th[e] [Supreme] Court's decisions, but unreasonably applies that

18   principle to the facts of the prisoner's case.’” Lockyer v. Andrade, 538 U.S. 63, 75 (2003)

19   (quoting Williams, 529 U.S. at 413); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). “[A]

20   federal habeas court may not issue the writ simply because that court concludes in its independent
21   judgment that the relevant state-court decision applied clearly established federal law erroneously

22   or incorrectly. Rather, that application must also be unreasonable.” Williams, 529 U.S. at 411;

23   see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Andrade, 538 U.S. at 75 (“It is not

24   enough that a federal habeas court, in its independent review of the legal question, is left with a

25   firm conviction that the state court was erroneous.” (Internal citations and quotation marks

26   omitted.)). “A state court's determination that a claim lacks merit precludes federal habeas relief
27   so long as ‘fairminded jurists could disagree’ on the correctness of the state court's decision.”

28   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,
                                                        3
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 4 of 11

 1   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

 2   state prisoner must show that the state court's ruling on the claim being presented in federal court

 3   was so lacking in justification that there was an error well understood and comprehended in

 4   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

 5          There are two ways a petitioner may satisfy subsection (d)(2). Hibbler v. Benedetti, 693

 6   F.3d 1140, 1146 (9th Cir. 2012). He may show the state court’s findings of fact “were not

 7   supported by substantial evidence in the state court record” or he may “challenge the fact-finding

 8   process itself on the ground it was deficient in some material way.” Id. (citing Taylor v. Maddox,

 9   366 F.3d 992, 999-1001 (9th Cir. 2004)); see also Hurles v. Ryan, 752 F.3d 768, 790-91 (9th Cir.

10   2014) (If a state court makes factual findings without an opportunity for the petitioner to present

11   evidence, the fact-finding process may be deficient and the state court opinion may not be entitled

12   to deference.). Under the “substantial evidence” test, the court asks whether “an appellate panel,

13   applying the normal standards of appellate review,” could reasonably conclude that the finding is

14   supported by the record. Hibbler, 693 F.3d at 1146 (9th Cir. 2012).

15          The second test, whether the state court’s fact-finding process is insufficient, requires the

16   federal court to “be satisfied that any appellate court to whom the defect [in the state court’s fact-

17   finding process] is pointed out would be unreasonable in holding that the state court’s fact-finding

18   process was adequate.” Hibbler, 693 F.3d at 1146-47 (quoting Lambert v. Blodgett, 393 F.3d

19   943, 972 (9th Cir. 2004)). The state court’s failure to hold an evidentiary hearing does not

20   automatically render its fact finding process unreasonable. Id. at 1147. Further, a state court may
21   make factual findings without an evidentiary hearing if “the record conclusively establishes a fact

22   or where petitioner’s factual allegations are entirely without credibility.” Perez v. Rosario, 459

23   F.3d 943, 951 (9th Cir. 2006) (citing Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003)).

24          If a petitioner overcomes one of the hurdles posed by section 2254(d), this court reviews

25   the merits of the claim de novo. Delgadillo v. Woodford, 527 F.3d 919, 925 (9th Cir. 2008); see

26   also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear both that we
27   may not grant habeas relief simply because of § 2254(d)(1) error and that, if there is such error,

28   we must decide the habeas petition by considering de novo the constitutional issues raised.”). For
                                                        4
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 5 of 11

 1   the claims upon which petitioner seeks to present evidence, petitioner must meet the standards of

 2   28 U.S.C. § 2254(e)(2) by showing that he has not “failed to develop the factual basis of [the]

 3   claim in State court proceedings” and by meeting the federal case law standards for the

 4   presentation of evidence in a federal habeas proceeding. See Cullen v. Pinholster, 563 U.S. 170,

 5   186 (2011).

 6          The court looks to the last reasoned state court decision as the basis for the state court

 7   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 8   “[I]f the last reasoned state court decision adopts or substantially incorporates the reasoning from

 9   a previous state court decision, [this court] may consider both decisions to ‘fully ascertain the

10   reasoning of the last decision.’” Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en

11   banc) (quoting Barker v. Fleming, 423 F.3d 1085, 1093 (9th Cir. 2005)). “When a federal claim

12   has been presented to a state court and the state court has denied relief, it may be presumed that

13   the state court adjudicated the claim on the merits in the absence of any indication or state-law

14   procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption may be

15   overcome by showing “there is reason to think some other explanation for the state court's

16   decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)).

17   Similarly, when a state court decision on a petitioner's claims rejects some claims but does not

18   expressly address a federal claim, a federal habeas court must presume, subject to rebuttal, that

19   the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289, 293 (2013).

20   When it is clear, that a state court has not reached the merits of a petitioner's claim, the deferential
21   standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court must review

22   the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462 F.3d 1099, 1109 (9th Cir.

23   2006); Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).

24                                                ANALYSIS

25          Petitioner alleges his due process rights were violated by the disciplinary conviction for

26   possession of a controlled substance with intent to distribute because there was no evidence that
27   he intended to distribute the drugs.

28   ////
                                                         5
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 6 of 11

 1   I. Legal Standards

 2           Prisoners retain their right to due process subject to the restrictions imposed by the nature

 3   of the penal system. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Prison disciplinary

 4   proceedings are not part of a criminal prosecution and the full panoply of rights due a defendant

 5   in such proceedings does not apply. See id. But the Due Process Clause requires certain

 6   minimum procedural protections where serious rules violations are alleged, the power of prison

 7   officials to impose sanctions is narrowly restricted by state statute or regulations, and the

 8   sanctions are severe. See id. at 556–57, 571–72 n.19. Later, the Court limited application of the

 9   Wolff standards to prisoners who show that the deprivation of their liberty was “an atypical and

10   significant hardship on the inmate in relation to the ordinary and normal incidents of prison life.”

11   Sandin v. O’Connor, 512 U.S. 472, 485 (1995).

12           Wolff established five constitutionally mandated procedural requirements for disciplinary

13   proceedings. First, “written notice of the charges must be given to the disciplinary-action

14   defendant in order to inform him of the charges and to enable him to marshal the facts and

15   prepare a defense.” Wolff, 418 U.S. at 564. Second, “at least a brief period of time after the

16   notice, no less than 24 hours, should be allowed to the inmate to prepare for the appearance

17   before the [disciplinary committee].” Id. Third, “there must be a ‘written statement by the

18   factfinders as to the evidence relied on and reasons’ for the disciplinary action.” Id. (quoting

19   Morrissey v. Brewer, 408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary

20   proceedings should be allowed to call witnesses and present documentary evidence in his defense
21   when permitting him to do so will not be unduly hazardous to institutional safety or correctional

22   goals.” Id. at 566. And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the

23   issue makes it unlikely that the inmate will be able to collect and present the evidence necessary

24   for an adequate comprehension of the case, he should be free to seek the aid of a fellow inmate, or

25   . . . to have adequate substitute aid . . . from the staff or from a[n] . . . inmate designated by the

26   staff.” Id. at 570.
27       Additionally, “some evidence” must support the decision of the hearing officer in a

28   disciplinary proceeding. Superintendent v. Hill, 472 U.S. 445, 455 (1985). The standard is not
                                                          6
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 7 of 11

 1   particularly stringent and the relevant inquiry is whether “there is any evidence in the record that

 2   could support the conclusion reached.” Id. at 455–56. However, the evidence must have some

 3   indicia of reliability. Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987).

 4   II. Background Facts

 5          On November 7, 2017, prison officials conducted a search of petitioner’s cell. They found

 6   eleven bindles of a substance, later determined to be heroin, and an inmate-manufactured syringe.

 7   Each bindle was separately wrapped in clear plastic. (Rules Vio. Rpt. (ECF No. 1 at 24-27).)

 8          Petitioner was charged with a rules violation - possession of a controlled substance with

 9   intent to distribute in violation of 15 Cal. Code Regs. § 3016(d). “Distribution” is defined, in

10   relevant part, as “the sale or unlawful dispersing, by an inmate or parolee, of any controlled

11   substance.” 15 Cal. Code Regs. § 3000.

12          On April 10, 2018, a disciplinary hearing was held. Petitioner plead not guilty and stated,

13   “All of it was for personal use, I wasn’t selling it.” (ECF No. 1 at 56-57.) The hearing officer

14   found petitioner guilty of the charge of distribution. The evidence relied on was: “Inmate RVR.

15   Toxicology Report. Inmate admission of ownership of the CS [controlled substance]. Evidence

16   photo[s].” (Id. at 60.) Petitioner was assessed a 180-day credit loss, among other things. (Id. at

17   61.)

18          Petitioner filed a prison appeal of the conviction. (ECF No. 1 at 68-71.) In the second

19   level response to that appeal, the reviewer found that there was evidence to support the

20   distribution conviction. The reviewer noted: “The amount of bindles was significantly more than
21   for personal use, otherwise the packaging would have been less, not individually packaged in a

22   manner that is consistent with distribution.” (Id. at 73.)

23          The reviewer at the third level appeal agreed:

24                  The examiner also concurs with the SLR [second level review]
                    determination that a preponderance of evidence supports the charge
25                  of distribution as the Reporting Employee's written report clearly
                    describes finding a total of eleven individually wrapped clear plastic
26                  bindles with a total weight of .6 grams. Although the appellant
                    admitted ownership of the controlled substance at his hearing, the
27
     ////
28
                                                        7
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 8 of 11

 1                   amount and manner of packaging of the substance is indicative of
                    distribution, not the lesser and included charge of possession.
 2

 3   (Id. at 75.)

 4   III. Decision of the State Court

 5           The California Court of Appeal and the California Supreme Court both summarily denied

 6   petitioner’s habeas petitions. (ECF No. 19-6 at 2, 89.) Therefore, the superior’s court’s opinion

 7   is the last reasoned decision of the state court and the one this court considers under 28 U.S.C. §

 8   2254(d). See Ylst, 501 U.S. at 803.

 9           The superior court denied the petition on the following basis:

10                  The petition concerns prison discipline imposed at Mule Creek State
                    Prison. The Court applies the “some evidence” standard to review
11                  disciplinary hearing officers’ decisions. (In re Powell (1988) 45
                    Cal.3d 894, 904.) Under this standard, the hearing officer’s decision
12                  will be upheld as long as there is “some basis in fact” for the decision.
                    (Powell, supra, at p. 904.) Ascertaining whether the standard is
13                  satisfied does not require examination of the entire record,
                    independent assessment of the credibility of witnesses, or weighing
14                  of the evidence. Instead, the relevant question is whether there is any
                    evidence in the record that could support the conclusion reached by
15                  the [prison officials].[] (In re Rosenkrantz (2002) 29 Cal.4th 616,
                    665, quoting Superintendent v. Hill (1985) 472 U.S. 455, 455-456.)
16
                    Here, the record shows the senior hearing officer’s findings and
17                  disciplinary actions are supported by some evidence in the record.
                    The hearing officer made a finding of guilt based on a determination
18                  that a preponderance of the evidence submitted at the hearing
                    substantiated the charges to a preponderance threshold. As such, the
19                  “some evidence” standard is satisfied. The documentary evidence
                    supporting the claim does not support Petitioner’s claims of due
20                  process or procedural errors.
21   (ECF No. 19-4.)

22   IV. Was the State Court Decision Contrary to or an Unreasonable Application of Clearly
     Established Federal Law?
23

24           While petitioner’s primary claim is that the “some evidence” standard was not met for the
25   disciplinary conviction, he also appears to argue that the 180-day credit loss is invalid because his
26   disciplinary hearing did not occur within thirty days of the charge as required by prison
27   regulations. (See ECF No. 1 at 19-20.) This latter argument is not grounds for habeas relief.
28
                                                        8
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 9 of 11

 1          As set out above, the due process protections for prison disciplinary proceedings are

 2   minimal. Wolff, 418 U.S. at 564-66. Those protections do not include the right to have the

 3   hearing held within a certain period of time after the prisoner is charged. See Penton v. Huber,

 4   No. 2:11-CV-3319 GEB KJN, 2013 WL 1156501, at *7 (E.D. Cal. Mar. 19, 2013) (violation of

 5   prison regulation requiring disciplinary hearing within thirty days does not state a constitutional

 6   claim), rep. and reco. adopted, 2013 WL 2403477 (E.D. Cal. May 31, 2013), aff’d 658 F. App’x

 7   329 (9th Cir. 2016); Campbell v. Smiley, No. CV S-05-0711 GEB DAD, 2005 WL 2114183, at

 8   *3 (E.D. Cal. Sept. 1, 2005) (“Even if plaintiff were able to allege facts establishing a violation of

 9   a state regulation [requiring a hearing within 30 days], he has not alleged facts stating a

10   cognizable federal constitutional claim.”), rep. and reco. adopted, 2005 WL 2400943 (E.D. Cal.

11   Sept. 28, 2005).

12          With respect to petitioner’s challenge to the superior court’s holding. This court first

13   notes that the superior court applied the correct “some evidence” standard under Hill. The only

14   question, then, is whether the court unreasonably applied that standard. As explained by the

15   superior court, the some evidence standard is not exacting. “Ascertaining whether this standard is

16   satisfied does not require examination of the entire record, independent assessment of the

17   credibility of witnesses, or weighing of the evidence. Instead, the relevant question is whether

18   there is any evidence in the record that could support the conclusion reached by the disciplinary

19   board.” Hill, 472 U.S. at 455-56.

20          Petitioner confessed to possessing eleven, individually-wrapped bindles of heroin. His
21   contention that there is no evidence to support a finding that he intended to distribute those

22   bindles is based upon his differing opinion as to the proper interpretation of the evidence rather

23   than the total absence of evidence. Petitioner’s confession, the finding of the bindles of drugs,

24   and the report identifying the substance of the bindles as heroin are “some evidence” to support

25   his conviction for distribution.

26          Further, even if a court is tasked with interpreting the evidence to apply the “some
27   evidence” standard, petitioner fails to show it was unreasonable or unlawful to interpret the

28   presence of numerous, individually-wrapped bindles as indicating an intent to distribute the
                                                        9
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 10 of 11

 1   drugs. Petitioner alleges the Amador County District Attorney charged him with only possession

 2   and that the charge was eventually dismissed. Those facts are not relevant to the disciplinary

 3   determination. A criminal case must be proved beyond a reasonable doubt; the prison

 4   disciplinary action need only be proved by a preponderance of the evidence. See Cal. Penal Code

 5   § 2932(c)(5). Thus, the fact that a criminal prosecution does not take place has no bearing on

 6   whether prison officials may punish an inmate for rules violations. Indeed, Title 15, section

 7   3316(c)(2) of the California Code of Regulations provides, “A decision to not prosecute or a

 8   court’s dismissal of criminal charges without acquittal shall not prohibit or alter a departmental

 9   disciplinary hearing on the rule violation charges.”

10          This court finds the superior court’s rejection of petitioner’s claim was not contrary to or

11   an unreasonable application of clearly established law under 28 U.S.C. § 2254(d).

12                                             CONCLUSION

13          For the foregoing reasons, IT IS HEREBY RECOMMENDED that petitioner’s petition

14   for a writ of habeas corpus be denied.

15          These findings and recommendations will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. The document should be captioned

19   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the

20   objections shall be filed and served within seven days after service of the objections. The parties
21   are advised that failure to file objections within the specified time may result in waiver of the

22   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the

23   objections, the party may address whether a certificate of appealability should issue in the event

24   an appeal of the judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the

25   ////

26   ////
27   ////

28   ////
                                                       10
     Case 2:19-cv-02296-KJM-DB Document 21 Filed 05/18/20 Page 11 of 11

 1   district court must issue or deny a certificate of appealability when it enters a final order adverse

 2   to the applicant).

 3   Dated: May 16, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   DLB:9
     DB/prisoner-habeas/oroz2296.fr
17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
